Per Curiam.

A causal connection was shown between the fall of the plaintiff and the asserted negligence of defendant in permitting garbage to accumulate on the steps of the cellar stairway. Moreover, in the circumstances shown here, it cannot be said that plaintiff was guilty of contributory negligence as a matter of law. On the evidence reasonable minds might well differ as to whether plaintiff was guilty of contributory negligence (Nelson v. Nygren, 259 N. Y. 71, 76; Romano v. Home Owners’ Loan Corp., 263 App. Div. 743). Accordingly, those issues of fact were properly left to the jury for resolution. The determination of the Appellate Term should be reversed and the judgment of the City Court in favor of plaintiff should be reinstated, with costs of this appeal and in the Appellate Term to appellant.
Dore, J. P., Cohn, Callahan, Van Voorhis and Shientag, JJ., concur.
Determination unanimously reversed and the verdict of the City Court of the City of New York, Bronx County, reinstated, with costs of this appeal and costs in the Appellate Term to the appellant. [See post, p. 1025.]